UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2013 POLARIS INDUSTRIES INC. (Exact name of Registrant as specified in its charter) Minnesota (State of Incorporation) 1-11411 (Commission File Number) 41-1790959 (I.R.S. Employer Identification No.) 2100 Highway 55 Medina, Minnesota 55340 (Address of principal executive offices) (Zip Code) (763)542-0500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01REGULATION FD DISCLOSURE. Attached hereto as Exhibit99.1 is a copy of presentation materials dated July 30, 2013 with respect to presentations to investors and others that may be used by senior officers of Polaris Industries Inc. (the “Company”). These materials are also available on the Company’s website at www.polaris.com/irhome. Item9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. 99.1 Presentation materials dated July 30, 2013 to be used by senior officers of the Company. The information contained in this report is furnished and not deemed to be filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information in this Current Report shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: July 30, 2013 POLARIS INDUSTRIES INC. /s/ Michael W. Malone Michael W. Malone Vice President — Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Presentation materials dated July 30, 2013 to be used by senior officers of the Company.
